There is evidence in the record which presented a question of fact for the jury whether at the time of the accident the crane operator, Kemp, was the servant of the defendant American Bridge Company. It was error to hold as a matter of law that he was thead hoc employee of the Arthur A. Johnson Co. (Bartolomeo v.Bennett Contr. Co., 245 N.Y. 66; Ramsey v. New York CentralR.R. Co., 269 N.Y. 219; Kristiansen v. Wagner's SteelErectors, Inc., 295 N.Y. 668). The judgments should be reversed, the verdict reinstated and judgment directed to be entered thereon in favor of plaintiff, with costs in all courts.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Judgments reversed, etc. *Page 995